DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Murtaugh on 9/8/2021.
Claims 4-5, 8-11, 18-25, and 29-32 of the application has been amended as follows: 
4.  The machine (1) according to claim 1, wherein said at least one actuator (21, 22) comprises one or more first actuators (21); and wherein said arm (2) can be raised and lowered with respect to the front frame (11), by means of said one or more first actuators (21), the operation of which is subjected to the processing means (6).  

5. The machine (1) according to claim 1, wherein said at least one actuator (21, 22) comprises at least a second actuator (22); and wherein said arm (2) is extensible and retractable by means of said at least a second actuator (22), the operation of which is subjected to the processing means (6).  

8. The machine (1) according to claim 4, wherein the processing means (6) comprises an electronic processing unit (6) which comprises a limitation module (62) configured to regulate a load parameter, and wherein the limitation module (62) is configured to prevent the arm (2) from lowering and/or extending with a velocity of greater than a limit value.  

9. The machine (1) according to claim 4, wherein the processing means (6) comprises an electronic processing unit (6) which comprises a limitation module (62) configured to regulate the operation of the actuator or actuators (21, 22) so as to limit the movement velocity of the arm (2); said limitation module (62) being activatable and deactivatable on the basis of a load parameter, and wherein the limitation module (62) is configured to determine a slowing of the arm (2) during a descent and/or during an extension thereof.  

10. The machine (1) according to claim 6, wherein the processing means (6) comprises [[an]] said electronic processing unit (6) which comprises [[a]] said limitation module (62) configured to regulate the operation of the actuator or actuators (21, 22) so as to limit the movement velocity of the arm (2); said limitation module (62) being activatable and deactivatable on the basis of a load parameter, and wherein the limitation module (62) is configured to prevent the arm (2) from lowering and/or extending with a velocity of greater than a limit value, and wherein the processing unit (6) includes an activation module (63) configured to activate the 4limitation module when the steering angle exceeds a threshold value.  

11. The machine (1) according to claim 6, wherein the processing means (6) comprises [[an]] said electronic processing unit (6) which comprises [[a]] said limitation module (62) configured a load parameter, and wherein the limitation module (62) is configured to prevent the arm (2) from lowering and/or extending with a velocity of greater than a limit value, and wherein the processing unit (6) includes an activation module (63) configured to activate the limitation module when a weight of said load 

18. The machine (1) according to claim 1, wherein the front frame (11) is rotatable with respect to the rear frame (12) by means of at least a pair of steering actuators (41, 42), each of which is hinged at opposite ends to the front frame (11) and to the rear frame (12),respectively, at least one of said steering actuators (41, 42) being connected to at least a positioning sensor adapted to measure the extension and retraction of the respective steering actuator (41, 42) and adapted to produce a signal 
	
19. The machine (1) according to claim 1, wherein the front frame (11) and the rear frame are articulated by means of a hinge at which at least an angular measuring sensor (51) is arranged, adapted to produce a signal 

20. The machine (1) according to claim 1, wherein said at least one detecting means (51, 53, 54) for detecting an angular parameter comprises at least a stress sensor (52, 53, 54) [[is]] located at the front frame (11) and [[is]] adapted to measure a dimensional deformation thereof and to produce a signal 

at least two stress sensors and thus determine the angular parameter.  

23. The machine according to claim 20, wherein the processing unit (6) is configured to calculate a torque on the basis of the signal produced by said at least a stress sensor (52, 53, 54).  

24. The machine according to claim 2, wherein the processing unit (6) is 6configured to calculate said torque on the basis of the signal produced by a stress sensor (52, 53, 54), and wherein said detecting means of the load parameter comprises the stress sensor (52

25. An operating method of a self-propelled work machine (1) of an articulated type, comprising the following steps: 
acquiring an angular parameter relative to a steering angle defined between a front frame (11) of the machine (1), provided with front wheels (111) and to which a lift arm (2) is hinged, adapted to bear a load, and a rear frame (12) of the machine (1), hinged to the front frame (11) and provided with rear wheels (121); and 
controlling movements of said arm (2) as a function of said angular parameter; wherein the movements of the arm (2) are controlled by means of a load diagram selected as a function of the angular parameter acquired.  

29. An electronic processing means (6) which is provided with a software program which, when running on said electronic processing means (6), is configured to actuate the method according to claim 25.  

30. An articulated self-propelled work machine (1) comprising: 
a front frame (11), provided with a pair of front wheels (111); 
a lift arm (2), adapted to support a load, hinged to said front frame (11) and mobile with respect thereto by means of at least one actuator (21, 22); 
a rear frame (12), provided with a pair of rear wheels (121) and articulated to said front frame (11); 
7at least one detecting means (51, 53, 54) for detecting an angular parameter relative to a steering angle between the front frame (11) and the rear frame (12); and 
electronic processing means (6) configured to control the operation of said at least one actuator (21, 22) on the basis of said angular parameter; 
wherein the processing means (6) comprises an electronic processing unit (6) provided with a limitation module (62) configured to regulate the operation of the actuator or actuators (21, 22), so as to adjust the descent velocity of the arm (2), so as to make it lower at a velocity slower than the maximum potential velocity

31. An articulated self-propelled work machine (1) comprising: 
a front frame (11), provided with a pair of front wheels (111); 
a lift arm (2), adapted to support a load, hinged to said front frame (11) and mobile with respect thereto by means of at least one actuator (21, 22); 
a rear frame (12), provided with a pair of rear wheels (121) and articulated to said front frame (11); 
at least one detecting means (51, 53, 54) for detecting an angular parameter relative to a steering angle between the front frame (11) and the rear frame (12); and 
electronic processing means (6) configured to control the operation of said at least one actuator (21, 22) on the basis of said angular parameter; 
wherein said arm (2) can be raised and lowered with respect to the front frame (11), by means of one or more first actuators (21), the operation of which is subjected to the processing means (6); 
wherein the processing means (6) comprises an electronic processing unit (6) provided with a limitation module (62) configured to regulate the operation of the actuator or actuators (21, 22), so as to limit a movement velocity of the arm (2), so as to make it lower at a velocity slower than the maximum potential velocity
wherein the processing means (6) comprises [[an]] said electronic processing unit (6) which comprises [[a]] said limitation module (62) configured to regulate the operation of the actuator or actuators (21, 22) so as to limit the movement velocity of the arm (2); said limitation module (62) being activatable and deactivatable on the basis of said load parameter, and wherein the limitation module (62) is configured to determine a slowing of the arm (2) during a descent and/or during an extension thereof.  

32. An articulated self-propelled work machine (1) comprising: 
8a front frame (11), provided with a pair of front wheels (111); 
a lift arm (2), adapted to support a load, hinged to said front frame (11) and mobile with respect thereto by means of at least one actuator (21, 22); 
a rear frame (12), provided with a pair of rear wheels (121) and articulated to said front frame (11); 
at least one detecting means (51, 53, 54) for detecting an angular parameter relative to a steering angle between the front frame (11) and the rear frame (12); and 
electronic processing means (6) configured to control the operation of said at least one actuator (21, 22) on the basis of said angular parameter; 
wherein at least a stress sensor (52, 53, 54) is located at the front frame (11) and is adapted to measure a dimensional deformation thereof and to produce a signal the at least one detecting means (51, 53, 54) for detecting an angular parameter comprises at least two stress sensors (53, 54) at least two stress sensors and thus determine the angular parameter.

Allowable Subject Matter
Claims 1-2, 4-27, and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0141088 A1, to Myers et al., discloses an articulated work machine with a controller “configured to determine an operational window for normal operation of the work vehicle based on the received set of values, determine a movement limit based on the received set of values, and limit movement of a component beyond the movement limit” wherein the “received set of values” comes from a set of sensors that includes an articulation angle sensor (claim 1). The structure of this machine is different from Applicant’s claimed structure and, more importantly, this reference does not qualify as prior art.
US 2002/0075157 A1, to Muller, discloses an articulated work machine with a controller that “receives signals corresponding to the articulation angle of the machine, and the weight and position of the load, and determines a stability value from those inputs along with a known vehicle weight value. The stability value is then compared to an alarm value. If the stability value is above a predetermined alarm value, taken from a table, a formula, an algorithm, or combination thereof, or outside a range of such alarm values, an output signal is then sent to an output device” ([0025]). However, the “output device” is disclosed to be “at least one of: a visible device, such as a light or a display; an audible device, such as a bell, whistle, or horn; a tactile device; or a machine control devise, such as a steering or braking system” ([0016]). Hence it seems the output is merely an alarm or possibly a device to control steering or braking which does not read on “control the operation of the actuator or actuators (21, 22) of the arm (2)” as recited.
Regarding claims 1 and 25, the claim is considered allowable for its specific recitation of “control the operation of the actuator or actuators (21, 22) of the arm (2) in accordance with a load diagram selected as a function of the angular parameter detected” in combination with other claimed limitations.
Regarding claims 30-31, Applicant’s arguments, see pages 11-12 of remarks, filed 8/16/2021, with respect to claims 30 and 31 have been fully considered and are persuasive. These claims are allowable for their specific recitation of “adjust the descent velocity” or “limit the movement velocity of the arm (2), so as to make it lower at a velocity slower than the maximum potential velocity on the basis of said angular parameter”. Since Puszkiewicz teaches stopping the movement of the arm for stability purposes, it would not be obvious to modify Puszkiewicz to make the arm lower at the risk of overturning the vehicle.
Regarding claim 32, the claim is considered allowable for its specific recitation of “wherein an inclination module is adapted to carry out a comparison between the signals produced by said two stress sensors and thus determine the angular parameter” in combination with other recited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENNA M MOTT/Primary Examiner, Art Unit 3662